DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed 1/19/2022 have been fully considered but they are not persuasive. Applicant argued that, “I regard to the Examiner mentioning residue and contamination from environmental factors, such as air I have made no claims to that effect. My invention clearly states the user changing the cover assemblies as they desire in Paragraphs [0001 & 0002] of the specification. My assumption is that the user is a human, and not the environment. In regard to the Examiner stating that the there is physical contact between the user and the invention during installation and removal I agree. In Paragraph [0003] I state that the cover assembly can be attached and removed from the case assembly. I make no claim to the user not making physical contact with the invention during installation or removal. My claim has always been that the user makes the decision to reuse or replace the cover assembly as they desire "in use". According to Merriam-Webster the definition of Desire: "conscious impulse toward something that promises enjoyment or satisfaction in its attainment". I learned from the Examiners after my application that the definition has no basis at the USPTO, and that I have to clarify what desire is, and have since made many arguments as it specifically applies to my invention's use with both factual/scientific data and also real world examples in my many replies to Office Actions. My invention's use is visual, so it must be looked at by a user to be in use. Just like a painting, it's only in use when it's being looked at by the user, otherwise it's just there doing the same thing that it was doing, but not in use. Technically, every time a user blinks while they're looking at the painting it's a new use. Then verified visually by the user(s) when it's changed out with another painting. I believe that these arguments have shown that in fact user(s) do make decisions "choices" to change things simply based on their desire to, and since the invention is decorative in its appearance, that desire is solely based visual feedback from changing out the cover assembly to another decorative cover assembly. That is the intended use of my invention. I do concede that "desire" is not easily quantifiable like say "residue", but it does exist; it's a choice to change the cover assembly that is solely verified visually. I have submitted a Method Use Application on this issue. I am also willing to clarify what "desire" means in the specification to show this limitation in scope, but do not want run into other rejection issues.”
Regardless of the definition of the word “desire”, there is no structural difference between the references and the current claims. The user of Bake, for example can and does change the cover when desired. Specifically, in Column 1; lines 24-44 Baker discusses the user can be changed when the user desires a different appearance. Thus, the desire of the user to change the pillow is not only present in the references, but does not constitute a structural difference between the cushions of the prior art and the cushion of the present invention. 
Applicant also argued, “In regard to the structural differences between prior art, I have already shown that all of Pang's embodiments utilize a resilient layer that my invention does not because there is no physical contact in use in my invention, and therefore no physical contact between the user and the surface of my invention during use, and therefore also no corresponding residue left by the user in use as claimed in Claims 6 & 7 respectively.”
This is not found persuasive. Pang’s embodiment shown in Figures 1-3 does not have a resilient layer. To make this rejection more clear, Examiner has divided out the rejection into Pang’s embodiment 1 and Pang’s embodiment 2 (Figure 4) below. Figure 4 is the first embodiment which has the resilient layer 12, as further evidenced by the following quote, “FIG. 4 shows a modified embodiment of the cover which is identical to the first embodiment described above except for the inclusion of a layer of resilient material 12 between facing layer 4 and envelope 2.” Appearing in Column 3; lines 17-24 of Pang.
Applicant also argued, “The Examiner actually confirms this her reply on December 29, 2021 where she states "For example, it is uncear how there can be no residue contacting the surface of your pillow, when there is residue simply in the air (i e. why surfaces get dusty), so it is unclear how your pillow would prevent such residue from contacting it." The examiner is absolutely correct there is residue from user contact during installation and removal to which I make no claims otherwise. There is also a high probability of residue over time from the environment while my invention is both in use, and not in use. However, that residue does not come from the user, because in use, all the user is doing is looking at my invention and therefore no physical contact, as noted in Claim 6. I have added Claim 8 to specifically define what use is in regard to Claim 6. To the examiners point of residue in the air: Can any user(s) look residue from the environment onto the surface of my pillow? I have made no claim in regard to environmental residue, and specifically limited Claim 7 to declare that there is no in use user related residue. I have added Claim 9 to specifically define what use is in regard to Claim 7. In regard to structural differences between Baker and my invention to which I opened my invention up to review due to lack of obviousness in Claims 6 & 7.”
This is not found persuasive. The claim as written currently states only that no residue contacts the pillow case and cover. If there is a specific timeframe during which the no residue is happening, then that timeframe would need to be in the independent claim in order to be considered as claimed. Furthermore, the word residue is used, without any qualifier as far as non-environmental residue or environmental residue. The claims are interpreted with Broadest Reasonable Interpretation, thus the word residue means just that and that is how it is considered in the independent claim. However, even if applicant were to add in that there was no residue during a display phase when the device is displayed, residue would get onto the pillow from the air as there is dust in the air and surrounding environment. This is outside the user’s or any person’s control, which is the exact issue with this limitation and the 112. No person, in using the invention, can prevent any residue from contacting the pillow case. Hair could fall on it. Skin cells could fall on it. Pollen in the air could fall on it. Claims cannot contain limitations which are impossible to put into practice, and that limitation is impossible to carry out. If there were a plastic film covering the pillowcase, as in packaging, and a limitation like that were included, then that might be plausible as the film would structurally prevent residue from contacting the pillow from the outside environment. Even if the claim limited the residue to whatever is actually meant, say, oil from a person’s skin, there would be a 112 problem, as you cannot claim a person, and by claiming that no residue would be on the pillowcase, that would be claiming a third party or external concept that is not part of the actual pillow that is the invention. But as there is no structural prevention of such residue, this limitation is problematic from a 112 standpoint.  
In addition, even if there were no 112 issues with this limitation, as mentioned above, Baker specifically teaches changing a pillow for decorative purposes. Thus at least some of the time, Baker’s pillow is looked at by the user and during that time there would be no residue from the user getting on Baker’s pillow. 
Applicant also argued, “Baker's invention material covers both the front and back of the padded insert in all embodiments as to encase the entire padded insert, as claimed in Claim 1. "A magnetic closure system for encasing insert padding comprising:" My invention's cover assembly covers only the corresponding surface of the case assembly, and therefore does not "encase" the insert/pillow/cushion. I think of my invention as having a decorative top, but no decorative bottom. This design is purposeful as the user can't see the back side of a decorative pillow, and is actually part of my company's business model.”
This is not found persuasive. Pang teaches a cover covering only the top of the pillowcase and Pang is used in the rejection below for this feature. 
Applicant also argued, “In regard to the Examiner mentioning that my invention must overcome all potential embodiments utilizing a combination of both Pang & Baker, I must note the Pang is cited in Baker's Patent. This means that Baker is different from Pang, even though Baker mentions in the Summary Line 39 "the covering material to be removed for cleaning and ironing". So in regard to Baker the fact the covering gets dirty is not an issue. I took this very language out of the Background of the Invention in my Amendment dated May 30, 2018 to address the Examiners concerns in regard to residue in general. Even though I have never inferred, documented nor claimed that in use my invention gets dirty by the user. So I am confused in how in use my invention is simply looked at visually, and the Examiners continue to stay that it looking at it leaves residue, and Baker admits that her invention needs cleaning - meaning in use it gets dirty, but there is no issue. I am hopeful that Examiners can clarify how just looking at something makes it dirty. “
Baker and Pang are structurally different inventions. Baker’s claims relate to a magnetic closure system for encasing insert padding etc. Whereas in Pang, there is nothing magnetic, and his claims relate to the structure of his casing, including a vent etc. as a simple start to comparing the two. They have other differences as well. The claims of Baker or Pang are not distinguished based on whether the pillow gets dirty or any residue. 
Whether or not a pillow gets dirty is not a patentable distinction. The claims of an apparatus like a pillowcase must be structurally different from each other. How the user uses the invention is not part of that structural difference. When claiming a method claim, which, if desired, Examiner encourages Applicant to seek out examples of a method claim, such as Claim 15 of Gonzalez (US Patent Application Publication 2016023522), the claim goes through steps of how to use the device in question. However, the above issues with the residue limitation would still need to be addressed if including such a limitation in a method claim. In the application currently, there are no method claims. Thus, desired steps for use are not distinguishing in an apparatus claim. 
Applicant also argued, “In regard to combining Baker with Pang's invention since both clearly get dirty you could simply encase Baker's Pliable Material (Item 4) around Pang's Envelope (Item 2). All embodiments would need to be encased with Pliable Material (Item 4) utilizing some embodiment of the Frame Closure System (meaning the material is only held in place by the frame with no permanent attachment to the material) to stay within Baker and have Pang's Resilient Layers (Item 12) on both the top and the bottom of Pang's Envelope (Item 2). I believe that if you modified Baker to just cover the top of Pang's Envelope, you would run into issues as Pang clearly states in his Summary of the Invention [Lines 58 & 59] Page 8 of that the fastening mechanism "can take the form of a conventionally available fastening" including magnets.”
This is not found persuasive. In the rejection below, Pang is simply modified by Baker to include a magnetic or similar resealable fastening system, and to include decorative covers. There is no modification to the cover or case of Pang beyond that, thus you do not need to modify Baker to cover just the top of Pang’s envelope, as Baker is not being modified. 
Applicant also argued, “And in regard to residue on the surface of the material transferred from the user in use. The Examiner's own response in Office Action of May 9, 2018 that Disposable is Reusable if you wash and clean it; would also run into issues if Baker just covered the top of Pang's Envelope. As stated above my invention is unique in its construction over any Baker-Pang embodiment, as the cover assembly only covers the top of the case assembly, has no resilient layer(s), and the one half of the complimentary reusable and replaceable fastening system is permanently attached to the bottom surface of the cover, creating a cover assembly. And in use there is no physical mechanism through looking at my invention for residue to be transferred from the user to the surface of my cover assembly. As you look at "in use" my response today on your computer screen has any residue from your eyes transferred to the screen? The same visual mechanism is in place for my invention, in use. I hope that my arguments make clear that my invention does not create user-related residue in use.”
This is not found persuasive. The issues with the residue limitation have been discussed above so the response will not be repeated here. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the system of Pang to include at least some reusable covers in order to allow for the saving of money by self cleaning, or to allow different decorative looks to be reused as discussed in Baker. 
Applicant also argued, “I would also like to note that I had no knowledge of Baker prior to disclosure in the Office Action dated November 5, 2021. I started my research in November 2015 as noted by the following screenshot which shows that I saved a copy Pang's patent for reference on November 23, 2015. I filed my Provisional Patent of February 19, 2016, and my Non-Provisional Patent on April 12, 2016. The fact that Baker & I were inventing solutions around the same time where Pang is citied is a coincidence. But also shows that there was room for improvement on Pang that he "obviously" made no additional claims in regard to over the 15+ years since his patent was approved.”
This is not found persuasive. Regardless of when the inventor became aware of Baker’s patent, if Baker’s patent was filed prior to the current application, it is prior art. 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6 and 7 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 6, it is unclear how there would be no contact between the user and the surface of the invention, as the user would necessarily contact the surface to change or replace the cover. 
Regarding claim 7, it is unclear how there can be no residue transferred from the user to the surface of the invention. Unless the invention is in some sort of protective case from its environment, residue from the user would transfer through the air to the surface (i.e., dust, hair, etc.). It is unclear how this would be prevented. 

Claim Objections
The numbering of claims is not in accordance with 37 CFR 1.126 which requires the original numbering of the claims to be preserved throughout the prosecution.  When claims are canceled, the remaining claims must not be renumbered.  When new claims are presented, they must be numbered consecutively beginning with the number next following the highest numbered claims previously presented (whether entered or not).
	Claims 1-5 should be included in the listing, and indicated as “cancelled” if they are cancelled. 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 6-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Pang Embodiment 1 (Figures 1-3 of US Patent 5727266) in view of Baker (US Patent 9913551). 
Regarding claim 6, Pang Embodiment 1 teaches pillow case-cover assembly or cushion case-cover assembly consisting of: one pillow cover or cushion cover (Figure 1; 4), which utilizes half of a complementary fastening system (Figure 1; 7) directly attached to the pillow cover or the cushion cover thus creating a pillow cover assembly or a cushion cover assembly, and one correspondingly shaped pillow case or cushion case (Figure 1; 2) which has the other half of the complementary fastening system directly attached to the pillow case or the cushion case thus creating a pillow case assembly or a cushion case assembly that accommodates a pillow or cushion through an opening-closing access (Figure 1; 9) in the respective pillow case assembly or cushion case assembly, which when fastened together, creates the pillow case-cover assembly or a cushion case-cover assembly; wherein the bottom surface of the pillow cover assembly or the cushion cover assembly directly contacts the entire top surface of the corresponding pillow case assembly (Figure 1; the bottom of 4 directly contacts the top surface of 2) or the cushion case assembly, and the fact that when the pillow cover assembly or cushion cover is removed from the pillow case assembly or the cushion case assembly, the pillow or the cushion remains entirely encased in that pillow case assembly (Figure 1; when 4 is removed, the pillow remains encased in 2), Page 2 of 10Application No.: 15/096,328 Amdt. dated 01/18/2022 Reply to Office Action of 11/05/2021 or that cushion case assembly but is accessible through the opening-closing access in the bottom of that respective pillow case assembly or cushion case assembly. Pang Embodiment 1 does not teach in use, there is no physical contact between the user(s) and the surface of the pillow case-cover assembly or cushion case-cover assembly and that the pillow case-cover assembly is a reusable and replaceable, that the fastening system is resealable. Baker teaches in use, there is no physical contact between the user(s) and the surface of the pillow case-cover assembly or cushion case-cover assembly (Column 1; lines 35-44 “Such a frame can be used to create a seamed cover without the need to sew, or use adhesive, so that users may change the decorative appearance of the padded insert as often as needed or desired; it also allows for the covering material to be removed for cleaning and ironing. One advantage of this apparatus over an ordinary padded insert cover is that the pillow frame creates a seam that is not permanent, allowing a user to change the material around the padded insert as often as desired without any special tools or crafting skills.” Thus there is no physical contact or residue during at least some timeframe that the pillow’s decorative qualities are viewed.) and that the pillow case-cover assembly is reusable and replaceable (Column 1; lines 38-40 “it also allows for the covering material to be removed for cleaning and ironing”), that the fastening system is resealable (Column 1; lines 24-28 “This specification describes an apparatus that can be used to seam upholstery fabrics, upholstery cords, or any pliable material or textile, around or to a padded insert with magnets of attractive polarity, or with magnets with one pole that is attracted to a cooperating metal piece on a common plane. Such a magnetic frame seams fabric or other pliable material to, or around, a padded insert with the use of suitable types, gauss levels, poles, and grades of magnetic material.” The magnets are resealable). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to include reusable and replaceable covers in order to allow for the user to reuse at least some covers when desired for decorative purposes or to save money by cleaning them. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to be used without physical contact or residue contacting the pillow in order to allow users to appreciate the aesthetic aspects of the pillow and any decorative covers as taught by Baker. 
Regarding claim 7, Pang Embodiment 1 teaches pillow case-cover assembly or cushion case-cover assembly consisting of: one pillow cover or cushion cover (Figure 1; 4), which utilizes half of a complementary fastening system (Figure 1; 7) directly attached to the pillow cover or the cushion cover thus creating a pillow cover assembly or a cushion cover assembly, and one correspondingly shaped pillow case or cushion case (Figure 1; 2) which has the other half of the complementary fastening system directly attached to the pillow case or the cushion case thus creating a pillow case assembly or a cushion case assembly that accommodates a pillow or cushion through an opening-closing access (Figure 1; 9) in the respective pillow case assembly or cushion case assembly, which when fastened together, creates the pillow case-cover assembly or a cushion case-cover assembly; wherein the bottom surface of the pillow cover assembly or the cushion cover assembly directly contacts the entire top surface of the corresponding pillow case assembly (Figure 1; the bottom of 4 directly contacts the top surface of 2) or the cushion case assembly, and the fact that when the pillow cover assembly or cushion cover is removed from the pillow case assembly or the cushion case assembly, the pillow or the cushion remains entirely encased in that pillow case assembly (Figure 1; when 4 is removed, the pillow remains encased in 2), Page 2 of 10Application No.: 15/096,328 Amdt. dated 01/18/2022 Reply to Office Action of 11/05/2021 or that cushion case assembly but is accessible through the opening-closing access in the bottom of that respective pillow case assembly or cushion case assembly. Pang Embodiment 1 does not teach in use, there is no residue transferred from the user(s) to the surface of the pillow case-cover assembly or cushion case-cover assembly and that the pillow case-cover assembly is a reusable and replaceable, that the fastening system is resealable. Baker teaches in use, there is no residue transferred from the user(s) to the surface of the pillow case-cover assembly or cushion case-cover assembly (Column 1; lines 35-44 “Such a frame can be used to create a seamed cover without the need to sew, or use adhesive, so that users may change the decorative appearance of the padded insert as often as needed or desired; it also allows for the covering material to be removed for cleaning and ironing. One advantage of this apparatus over an ordinary padded insert cover is that the pillow frame creates a seam that is not permanent, allowing a user to change the material around the padded insert as often as desired without any special tools or crafting skills.” Thus there is no physical contact or residue during at least some timeframe that the pillow’s decorative qualities are viewed.) and that the pillow case-cover assembly is reusable and replaceable (Column 1; lines 38-40 “it also allows for the covering material to be removed for cleaning and ironing”), that the fastening system is resealable (Column 1; lines 24-28 “This specification describes an apparatus that can be used to seam upholstery fabrics, upholstery cords, or any pliable material or textile, around or to a padded insert with magnets of attractive polarity, or with magnets with one pole that is attracted to a cooperating metal piece on a common plane. Such a magnetic frame seams fabric or other pliable material to, or around, a padded insert with the use of suitable types, gauss levels, poles, and grades of magnetic material.” The magnets are resealable). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to include reusable and replaceable covers in order to allow for the user to reuse at least some covers when desired for decorative purposes or to save money by cleaning them. It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to be used without physical contact or residue contacting the pillow in order to allow users to appreciate the aesthetic aspects of the pillow and any decorative covers as taught by Baker. 
Regarding claim 8, Baker teaches use as claimed in Claim 6 only occurs while a user(s) is looking at a reusable and replaceable pillow case-cover assembly or cushion case-cover assembly (Column 1; lines 24-44, describe pillow covers used for their decorative appearance, thus at least some of the time would be spent being viewed by a user). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to be used without physical contact or residue contacting the pillow in order to allow users to appreciate the aesthetic aspects of the pillow and any decorative covers as taught by Baker.
Regarding claim 9, Baker teaches use as claimed in Claim 7 only occurs while a user(s) is looking at a reusable and replaceable pillow case-cover assembly or cushion case-cover assembly (Column 1; lines 24-44, describe pillow covers used for their decorative appearance, thus at least some of the time would be spent being viewed by a user). It would have been obvious to one of ordinary skill in the art prior to Applicant’s filing date to modify the pillow case-cover assembly of Pang to be used without physical contact or residue contacting the pillow in order to allow users to appreciate the aesthetic aspects of the pillow and any decorative covers as taught by Baker.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MORGAN J MCCLURE whose telephone number is (571)270-0362. The examiner can normally be reached M-F 8:30am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Cuomo can be reached on 5712726856. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MORGAN J MCCLURE/Examiner, Art Unit 3673     

/Peter M. Cuomo/Supervisory Patent Examiner, Art Unit 3673